 

Exhibit 10.1

Addendum to Transition and Consulting Agreement

WHEREAS, Juniper Pharmaceuticals, Inc. (the “Company”) and Frank C.
Condella, Jr. (the “Executive”), are parties to that certain Transition and
Consulting Agreement, dated as of July 19, 2016 (the “Consulting Agreement”);
and

WHEREAS, the Company and the Executive desire to amend the Consulting Agreement
as set forth herein as of March 1, 2017.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby confirmed, the Company and the Executive hereby agree as
follows:

1)The first sentence of Section 5(a) of the Consulting Agreement shall be
amended and restated to read as follows:

“Beginning immediately on the Employment Termination Date and continuing through
the earlier of (i) December 31, 2017, (ii) the Company’s termination of the
Consulting Period (subject to clause (e) below) or (iii) Executive’s death or
Disability (such applicable period, the “Consulting Period”).  Executive through
Condella & Co., LLC, will be available to provide consulting and advisory
services for up to two and one-half (2.5) workdays each month as may be
reasonably requested by the Company’s Chief Executive Officer or the Board.”

2)Section 5(b) of the Consulting Agreement shall be amended and restated to read
as follows:

“Executive shall be paid a monthly fee of $3,500.00 on the first business day of
each month during the Consulting Period.  Executive shall submit quarterly
invoices for the services performed and, if requested to do so, shall describe
the services provided during the quarter.”

3)Except to the extent amended hereby, all other terms and conditions of the
Consulting Agreement shall apply.

IN WITNESS WHEREOF, the undersigned parties have caused this Addendum to be
executed as of February 28, 2017.

 

JUNIPER PHARMACEUTICALS, INC.

 

 

 

By:

 

/s/ Alicia Secor

Name:

 

Alicia Secor

Title:

 

CEO

 

 

 

EXECUTIVE

 

 

 

/s/ Frank Condella

Frank Condella

 

 